Case 14-03992        Doc 48     Filed 05/07/19     Entered 05/07/19 13:28:43          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-03992
         James Bedell
         Debra Bedell
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/09/2014.

         2) The plan was confirmed on 05/16/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/01/2019.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $13,427.54.

         10) Amount of unsecured claims discharged without payment: $17,210.32.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-03992       Doc 48      Filed 05/07/19    Entered 05/07/19 13:28:43              Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor          $276,928.78
         Less amount refunded to debtor                      $2,486.38

 NET RECEIPTS:                                                                             $274,442.40


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $0.00
     Court Costs                                                         $0.00
     Trustee Expenses & Compensation                                $13,055.66
     Other                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                           $13,055.66

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted      Allowed         Paid         Paid
 BECKET & LEE LLP               Unsecured      8,722.00       8,914.48      8,914.48      6,487.24        0.00
 BECKET & LEE LLP               Unsecured      2,503.00       2,564.03      2,564.03      1,865.89        0.00
 BECKET & LEE LLP               Unsecured      1,907.00       1,932.17      1,932.17      1,406.08        0.00
 DEPARTMENT STORES NATIONAL BA Unsecured       5,460.00       5,691.98      5,691.98      4,142.16        0.00
 DISCOVER BANK                  Unsecured      5,972.00       5,937.51      5,937.51      4,320.84        0.00
 GREAT LAKES HIGHER EDUCATION Unsecured       18,250.00     18,368.32     18,368.32      13,366.98        0.00
 ILLINOIS STUDENT ASSIST COMM   Unsecured     14,806.00     87,284.11     87,284.11      63,518.34        0.00
 INTERNAL REVENUE SERVICE       Priority      35,548.62     35,698.40     35,698.40      35,698.40        0.00
 INTERNAL REVENUE SERVICE       Unsecured      4,080.87       4,080.87      4,080.87      2,969.73        0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured      2,692.00       2,856.71      2,856.71      2,078.88        0.00
 LVNV FUNDING                   Unsecured      3,209.00       3,366.54      3,366.54      2,449.90        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,657.00       1,704.83      1,704.83      1,240.64        0.00
 QUANTUM3 GROUP                 Unsecured      2,346.00       2,503.51      2,503.51      1,821.85        0.00
 QUANTUM3 GROUP                 Unsecured      2,291.00       2,227.67      2,227.67      1,621.12        0.00
 QUANTUM3 GROUP                 Unsecured         241.00        272.21        272.21        198.09        0.00
 QUANTUM3 GROUP                 Unsecured      1,631.00       1,670.19      1,670.19      1,215.43        0.00
 EDUCATION DEPT OF ED/SALLIE MA Unsecured      9,542.00            NA            NA            0.00       0.00
 EDUCATION DEPT OF ED/SALLIE MA Unsecured     10,458.00            NA            NA            0.00       0.00
 CHASE                          Unsecured      3,157.00            NA            NA            0.00       0.00
 CHASE MANHATTAN BANK           Unsecured      1,286.00            NA            NA            0.00       0.00
 EDUCATION SALLIE MAE           Unsecured     14,633.00            NA            NA            0.00       0.00
 EDUCATION NATIONAL EDUCATION Unsecured       19,605.00            NA            NA            0.00       0.00
 TD BANK USA NA                 Unsecured      1,207.00       1,244.38      1,244.38        905.56        0.00
 US DEPARTMENT OF EDUCATION     Unsecured     20,025.00     20,688.29     20,688.29      15,055.27        0.00
 US DISTRICT COURT CLERK        Unsecured    137,100.00    136,900.00    136,900.00      99,624.79        0.00
 USAA FEDERAL SAVINGS BANK      Unsecured      1,931.00       1,923.20      1,923.20      1,399.55        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-03992      Doc 48       Filed 05/07/19    Entered 05/07/19 13:28:43               Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
 WELLS FARGO DEALERS SERVICES   Secured             0.00          0.00          0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00                $0.00                $0.00
       Mortgage Arrearage                                    $0.00                $0.00                $0.00
       Debt Secured by Vehicle                               $0.00                $0.00                $0.00
       All Other Secured                                     $0.00                $0.00                $0.00
 TOTAL SECURED:                                              $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00              $0.00                   $0.00
        Domestic Support Ongoing                            $0.00              $0.00                   $0.00
        All Other Priority                             $35,698.40         $35,698.40                   $0.00
 TOTAL PRIORITY:                                       $35,698.40         $35,698.40                   $0.00

 GENERAL UNSECURED PAYMENTS:                          $310,131.00        $225,688.34                   $0.00


 Disbursements:

        Expenses of Administration                          $13,055.66
        Disbursements to Creditors                         $261,386.74

 TOTAL DISBURSEMENTS :                                                                     $274,442.40




UST Form 101-13-FR-S (9/1/2009)
Case 14-03992        Doc 48      Filed 05/07/19     Entered 05/07/19 13:28:43            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
